UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6455


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYANT KELLY PRIDE, a/k/a Bryan Kelly Pride,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:07-cr-00020-JPJ-1)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryant Kelly Pride, Appellant Pro Se.  Jennifer R. Bockhorst,
Zachary T. Lee, Assistant United States Attorneys, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bryant    Kelly   Pride    appeals    the    district    court’s     order

denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for

reduction of sentence.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           United States v. Pride, No. 1:07-cr-

00020-JPJ-1 (W.D. Va. filed Mar. 3, 2015; entered Mar. 4, 2015).

We   dispense   with    oral    argument   because     the   facts   and   legal

contentions     are   adequately    presented     in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2